Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-8, 10-13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Honma et al (JP2005282805).
Regarding claim 1, Honma, Fig. 1,2, discloses a hydraulic tank for a machine, the hydraulic tank comprising: a casing 1a-1d defining an interior space, the casing having an outer surface, an inner surface opposite the outer surface, and a first return hydraulic fluid inlet 5 extending through the casing; and a first concave member 3 adjacent to the inner surface of the casing, the first concave member 3 and the inner surface of the casing defining a first passage (vertical passage with filter 2 as in Fig 2) in fluid communication with the first return hydraulic fluid inlet 5, the first concave member having a first concave member inlet end (top portion) proximate to the first return hydraulic fluid inlet 5, a first concave member outlet end  3b opposite from the first concave member inlet end, and a first concave member opening 4 proximate to the first concave member outlet end.
As to claim 2, the casing further includes a top end 1a proximate the first return hydraulic fluid inlet, and a bottom end (floor not shown) opposite the top end; and wherein the first concave member 3 extends from proximate the first return hydraulic fluid inlet to proximate the bottom end (3b and 4 is considered proximate the floor relative to top portion).
As to claim 7, Honma, Fig. 1,2, discloses a hydraulic tank for a machine, the hydraulic tank comprising: a casing 1a-1d defining an interior space, the casing having an outer surface, an inner surface opposite the outer surface, and a first return hydraulic fluid inlet 5 extending through the casing; and a concave member 3 having a first edge 3a1 and a second edge 3a1 opposite from the first edge, the concave member connected to the casing proximate the first edge 3a1 and proximate the second edge 3a1, the concave member extending over the first return hydraulic fluid inlet 5, the concave member and the inner surface of the casing forming a passage (vertical passage with filter 2 as in Fig 2) in fluid communication with the first return hydraulic fluid inlet 5.
As to claim 8, the casing further includes a top end 1a proximate the first return hydraulic fluid inlet, and a bottom end (floor not shown) opposite the top end; and wherein the first concave member 3 extends from proximate the first return hydraulic fluid inlet to proximate the bottom end (3b and 4 is considered proximate the floor relative to top portion).
As to claim 10, the concave member 3 has a U-shaped cross-section.
As to claim 11, the first edge 3a1 and the second edge 3a1 are generally parallel to each other.
As to claim 12, Honma, Fig. 1,2, discloses a hydraulic tank for a machine, the hydraulic tank comprising: a casing the a casing 1a-1d defining an interior space, the casing having an outer surface, an inner surface opposite the outer surface, and a first return hydraulic fluid inlet 5 extending through the casing; and a concave member 3 having a concave member opening 4 opposite from the return hydraulic fluid inlet, the concave member connected with the inner surface thereby defining a flow path (vertical passage with filter 2 as in Fig 2) extending from the return hydraulic fluid inlet to the concave member opening.
As to claim 13, the casing further includes a top end 1a proximate the first return hydraulic fluid inlet, and a bottom end (floor not shown) opposite the top end; and wherein the first concave member 3 extends from proximate the first return hydraulic fluid inlet to proximate the bottom end (3b and 4 is considered proximate the floor relative to top portion).
As to claim 15, the concave member 3 has a U-shaped cross-section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3,9,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (JP2005282805) in view of Duran et al (8512556).
Honma discloses U-shaped baffle but fails to disclose L-shaped baffle. Duran, Fig. 3, teaches a similar baffle at tank inlet in form of an L-shaped.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Honma with an L-shaped baffle as taught by Duran as an art-recognized functionally equivalent substitute redirecting partition yielding predictable results of providing tortuous path in the fluid tank for separation.
Claim(s) 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al (JP2005282805) in view of Lima (5202026).
Honma discloses a single return inlet 5 with a U-shaped baffle but fails to disclose multiple inlets away from each other. Lima, Fig 1,3 teaches a choice of having a single baffled inlet (Fig 1) or multiple baffled inlets 16i-16n (Fig 3) away from each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Honma with multiple baffled inlets away from each other as taught by Lima in order to provide redundancy.  Each of the inlet would have a baffle (in view of primary reference Honma) as a U-shaped concave member 3 having a concave member opening 4 opposite from the return hydraulic fluid inlet, the concave member connected with the inner surface thereby defining a flow path (vertical passage with filter 2 as in Fig 2) extending from the return hydraulic fluid inlet to the concave member opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753